        Case 2:19-cr-00270-JAD-BNW Document 93 Filed 07/23/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00270-JAD-BNW
 4
                   Plaintiff,                          ORDER
 5
            v.
 6                                                             ECF No. 92
     ROBERT CORTEZ MARSHALL,
 7
                   Defendant.
 8
 9
10
            Based on the parties' stipulation and good cause appearing, IT IS ORDERED that
11
     the Change of Plea hearing currently scheduled for July 26, 2021, at the hour of 11:00 a.m.,
12
     be vacated and continued to September 13, 2021, at 2:00 p.m.
13
            DATED this 23rd day of July 2021.
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
